                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   EL DORADO DIVISION

LAQUITTA RHODES, Individually
and on Behalf of all Others
Similarly Situated                                                                         PLAINTIFF


v.                                      Case No. 1:18-cv-1029


CONIFEX EL DORADO, INC.                                                                 DEFENDANT

                                               ORDER

        Before the Court is Plaintiff Laquitta Rhodes’ Unopposed Motion for Voluntary Dismissal

Without Prejudice. (ECF No. 11). The Court finds that no response is necessary. The Court finds the

matter ripe for consideration.

        On May 29, 2018, Plaintiff filed this putative class and collective action pursuant to the Fair

Labor Standards Act and the Arkansas Minimum Wage Act. On November 2, 2018, Plaintiff filed the

instant motion to dismiss. Plaintiff states that she wishes to voluntarily dismiss her claims without

prejudice pursuant to Federal Rule of Civil Procedure 41.

        Rule 41 governs the dismissal of actions. An action may be dismissed by court order at the

plaintiff’s request, on terms the court considers proper. Fed. R. Civ. P. 41(a)(2). “Voluntary dismissal

under Rule 41(a)(2) should not be granted if a party will be prejudiced by the dismissal.” Adams v.

USAA Cas. Ins. Co., 863 F.3d 1069, 1079 (8th Cir. 2017).

        Upon consideration, the Court finds that good cause has been shown for the motion and that

no party will be prejudiced by the dismissal of this case. Accordingly, the Court finds that Plaintiff’s

motion (ECF No. 11) should be and hereby is GRANTED. Plaintiff’s case is hereby DISMISSED

WITHOUT PREJUDICE.

        IT IS SO ORDERED, this 2nd day of November, 2018.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                United States District Judge
